Citation Nr: 1236173	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for service-connected mechanical low back pain with traumatic arthritis of the thoracic spine at T1 (hereinafter "thoracolumbar spine disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1985 to February 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO awarded the Veteran service connection for mechanical low back pain with traumatic arthritis in the thoracic spine at T1, and assigned a 10 percent initial rating, effective March 1, 2005.  The Veteran disagreed with the RO's assigned initial rating, and he perfected an appeal as to that issue.

The Board has twice remanded the Veteran's initial rating claim, first in November 2009 and again in June 2011.  Notably, in its November 2009 remand, the Board determined that a claim for TDIU was reasonably raised by the record that should be adjudicated as part of the Veteran's initial rating claim currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the sake of clarity, the Board is now bifurcating the claims and is listing them separately above.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

Following the Board's June 2011 remand, the Appeals Management Center (AMC) readjudicated the Veteran's appeal in a February 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's service-connected thoracolumbar spine disability is manifested by pain and limitation of motion, with a combined limitation of 225 degrees.  

2.  The evidence of record does not reflect that the Veteran's service-connected thoracolumbar spine disability manifests in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.  The evidence does not reflect that the Veteran's service-connected thoracolumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent for the Veteran's thoracolumbar spine disability are not met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above in the Introduction above, the Board has remanded the Veteran's claim for a higher initial thoracolumbar spine disability rating on two occasions, first in November 2009 and again in June 2011.

In November 2009, the Board instructed the agency of original jurisdiction (AOJ) to request and obtain the Veteran's treatment records from the Blanchfield Army Community Hospital, and to schedule the Veteran for a VA spine examination.  Instead of directly requesting these records from the Army hospital, the AOJ sent the Veteran a letter asking for authorization to obtain such records on his behalf.  The Veteran did not return this authorization, and no records were sought.  The AOJ also scheduled the Veteran for a July 2010 VA spine examination, but the Veteran failed to report.  

In June 2011, the Board instructed the AOJ to request the Veteran's hospital records directly from the Blanchfield Army Community Hospital, as specific authorization for release of these records is not required from military hospitals.  The AOJ also was to reschedule the Veteran's spine examination and readjudicate the initial rating claim.

The AOJ subsequently obtained the Veteran's Blanchfield Army Community Hospital records, and associated them with the Veteran's claims folder.  The Veteran also appeared for a September 2011 VA spine examination.  An examination report was prepared and associated with the Veteran's claims folder.  As noted above, the AMC then readjudicated the Veteran's initial rating claim in a February 2012 SSOC. 

Thus, with respect to the Veteran's claim for an initial rating greater than 10 percent for his service-connected thoracolumbar spine disability, there is compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

With respect to the Veteran's claim for a higher initial disability rating for his service-connected thoracolumbar spine disability, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's thoracolumbar spine disability has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements]. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran appeared for VA spine examinations in August 2006, February 2008 and September 2011.  These examination reports reflect that each VA examiner reviewed the Veteran's past medical history, recorded the Veteran's complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

Although the Veteran's spine was last evaluated over one year ago, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the severity of the Veteran's service-connected thoracolumbar spine disability.  The Veteran has not stipulated that his thoracolumbar spine disability symptoms have worsened in severity since his September 2011 examination, and no evidence of record submitted after September 2011 suggests that there has been a change in the severity of such disability.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time]. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined the opportunity for a personal hearing before the Board.  Accordingly, the Board will address the issue on appeal.   

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a , were amended twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The Veteran's original compensation claim was filed while he was still serving on active duty in September 2004, subsequent to these changes. Accordingly, only the amended criteria will be employed in the adjudication of this claim.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's thoracolumbar spine disability under Diagnostic Codes 5299-5237 [lumbosacral strain].  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, thus requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, musculoskeletal disabilities, and the last two digits will be "99' for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

In this case, the medical evidence of record does not show that the Veteran has ever been diagnosed with a lumbosacral strain during the appeal period.  Indeed, the Veteran was specifically service-connected for mechanical low back pain with traumatic arthritis in the thoracic spine at T1 in March 2005.  During the period under review, his low back pain has been recharacterized in multiple ways, to include scoliosis, degenerative disc disease, facet hypertrophy at L4-L5 and L5-S1, and lumbago.  In this connection, the Veteran has contended that his overall spine disability was originally rated improperly, asserting in a January 25, 2011 letter that VA rated him incorrectly "from the start by combining [two] separate disabilities (arthritis and disc issue)."  The Veteran appears to argue that the lumbar disc disease and thoracic arthritis are two different disabilities which warrant separate disability ratings. 

The Board acknowledges the Veteran's concern.  Unfortunately, the rating criteria do not provide for an additional rating for disability involving the thoracic spinal segment separate from the lumbar spinal segment.  Rather, the lumbar and thoracic spines are considered together as one spinal segment, the "thoracolumbar spine," and rated as one disability.  See 38 C.F.R. § 4.71a, Plate V.  Therefore, a separate disability rating based on lumbar disc disease and thoracic arthritis is not permitted.  Were a separate rating to be assigned, such action would violate the provisions of 38 C.F.R. § 4.14, which prohibit pyramiding.  

The record shows the presence of degenerative arthritic changes of the thoracic spine and lumbar disc disease [see, e.g., the Veteran's August 2006 VA radiological report], manifesting in back pain and limitation of motion of the thoracolumbar spine.  Thus, rating the Veteran's disability under Diagnostic Code 5242 [degenerative arthritis of the spine] is more appropriate in this case, than rating the same under Diagnostic Code 5237.  In any event, the Board notes that all disorders of the spine covered under Diagnostic Codes 5235-5242 are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

In light of the Veteran's disc disease diagnosis, the Board has considered rating the Veteran's entire thoracolumbar disability alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes instead of the General Rating Formula.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  Crucially however, a compensable rating under this Formula requires the Veteran to have experienced incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, the medical evidence does not reflect, nor does the Veteran contend, that he has ever been prescribed bed rest for his thoracolumbar spine disability.  Thus, the Veteran's service-connected thoracolumbar spine disability will be rated using the General Rating Formula for Diseases and Injuries of the Spine, and not the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The current schedular criteria under this General Rating Formula provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

      A 50 percent rating is warranted for unfavorable ankylosis of the entire                                 	thoracolumbar spine. 

A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 
A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted for flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242 (2011). 

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2011) as well as Note (2) to the General Rating Formula for Diseases and Injuries of the Spine. 

The Board has considered rating the Veteran's thoracolumbar spine disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would also not avail the Veteran.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all thoracolumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which already include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

Finally, the Board adds that when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40  and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40  and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Schedular rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with [as in this case], it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, the Veteran's thoracolumbar spine disability has been rated 10 percent disabling since the effective date of service connection, March 1, 2005. 

To warrant the assignment of a disability rating of a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the disability must manifest in flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 
      
The Board initially notes that the medical evidence of record does not demonstrate that the Veteran's thoracolumbar spine disability is at all ankylosed.  Indeed, "ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As the Veteran can clearly flex, extend and rotate his thoracolumbar spine, neither unfavorable nor favorable ankylosis of the thoracolumbar spine is demonstrated, and entitlement to a 100 percent or 50 percent rating is not warranted under the General Rating Formula. 

With respect to limitation of motion, the first documented thoracolumbar spine ranges of motion of record appear in the Veteran's August 2006 VA examination report.  The Veteran exhibited the following thoracolumbar spine ranges of motion at his August 2006 VA examination:

Movement
Normal ROM
ROM in degrees
Degrees at which pain occurs
Flexion
0 to 90 degrees
90
-
Extension
0 to 30 degrees
20
20
R lateral flexion
0 to 30 degrees
30
-
  L lateral flexion
0 to 30 degrees
30
-
R lateral rotation
0 to 30 degrees 
30
-
L lateral rotation
0 to 30 degrees 
30
-
Combined
240 degrees
230
-

See the August 2006 VA examiner's report, page 7.

Significantly, the August 2006 VA examiner specified that the Veteran exhibited no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance at this examination.  See id.

In February 2008, the Veteran exhibited the following thoracolumbar spine ranges of motion:

Movement
Normal ROM
ROM in degrees
Degrees at which pain occurs
Flexion
0 to 90 degrees
90
-
Extension
0 to 30 degrees
15
10-15
R lateral flexion
0 to 30 degrees
30
20-30
  L lateral flexion
0 to 30 degrees
30
20-30
R lateral rotation
0 to 30 degrees 
30
-
L lateral rotation
0 to 30 degrees 
30
-
Combined
240 degrees
225
-

See the February 2008 VA examiner's report, pages 10-11.

The February 2008 VA examiner also specified that there was no additional loss of motion on repetitive use for flexion, extension, right and left lateral flexion and right and left lateral rotation.  See id. 

The Veteran's thoracolumbar spine ranges of motion were last evaluated at a September 2011 VA examination.  The results were as follows:

Movement
Normal ROM
ROM in degrees
Degrees at which pain occurs
Flexion
0 to 90 degrees
90
-
Extension
0 to 30 degrees
20
-
R lateral flexion
0 to 30 degrees
30
-
  L lateral flexion
0 to 30 degrees
30
-
R lateral rotation
0 to 30 degrees 
30
-
L lateral rotation
0 to 30 degrees 
30
-
Combined
240 degrees
230
-

See the September 2011 VA examiner's report, page 2.  
The September 2011 VA examiner observed generally that the Veteran experienced pain following repetitive motion, but specifically indicated that the Veteran experienced no additional limitations of ranges of motion after three repetitions.  See id.

As noted above, to warrant a 10 percent rating under the General Ratings Formula flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Although the Veteran has at all times during the appeal period exhibited flexion greater than 85 degrees, his combined range of motion has been shown to be between 120 degrees and 235 degrees at each of the above examinations.  As such, it is clear that the Veteran's service-connected thoracolumbar spine disability manifests in severe enough symptomatology to warrant the assignment of a 10 percent disability rating.  Significantly however, because the Veteran's limitation of flexion has never been shown to be 60 degrees or less, nor has his combined range of motion fallen below 225 degrees, the assignment of a higher 20 percent or 30 percent disability rating is not warranted based on limitation of motion alone.

In the alternative, the General Rating Formula does allow for the assignment of a 20 percent disability rating if the thoracolumbar spine disability manifests in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although June 20, 2005 radiology report did include observation of "minimal lumbar scoliosis" upon review of the Veteran's MRI results, the medical evidence of record does not indicate that such abnormal spine contour was a result of muscle spasm or guarding due to the Veteran's service-connected thoracolumbar spine disability.  In fact, the medical evidence of record weighs in favor a finding that the exact opposite is true, as all three VA examiners specifically answered "no" when asked if muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  See the August 2006 VA examiner's report, page 6; the February 2008 VA examiner's report, page 4; and the September 2011 VA examiner's report, page 2.  The Veteran's ongoing hospital records similarly fail to link any existing muscle spasm or guarding with abnormal gait or contour.  Accordingly, an increased disability rating to 20 percent is not warranted based on thoracolumbar spasm or guarding.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating and no higher. 

In this regard, the Board observes that the Veteran has complained of low and mid-back pain on motion, weakness, and stiffness to VA and to medical examiners on numerous occasions throughout the appeal period.  The Board finds the Veteran's descriptions of his own back symptomatology both competent and credible. Nevertheless, as shown above, all three range of motion observations of record demonstrate that the Veteran is able to forward flex to 90 degrees, which well exceeds the maximum range of 60 degrees considered for a 20 percent rating under the General Rating Formula discussed above.  Although each VA examiner acknowledged that the Veteran experienced some level of pain upon repetitive motion, there is no indication in any VA examination report, or in any other treatment report of record, that pain, weakness, fatigability, or stiffness causes such additional limitation of motion of the spine that restricts the Veteran's forward flexion to 60 degrees or less, as is required for the assignment of the next highest disability rating [20 percent] under the General Rating Formula.  Indeed, each VA examiner observed that there was no additional limitation after three repetitions of range of motion.  

Thus, while it is clear that the Veteran experiences some function loss due to his pain, weakness and stiffness, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating [20 percent] under 38 C.F.R. §§ 4.40  and 4.45.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders.  Indeed, Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Bierman v. Brown, 6 Vet. App. 125 (1994); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately]. 

A separate service-connection award is already in effect for saphenous nerve neuropathy of the left lower extremity, below the knee, which has been attributed to his service-connected left knee disability.  The Veteran complains of no other neurological symptoms resulting from his thoracolumbar spine disability, and his medical records demonstrate that radicular symptoms have been specifically ruled out.  See, e.g., the Veteran's July 11, 2005 Chronological Record of Medical Care [recognizing chronic low back pain, but ruling out "radiculopathy" and "other nerve injury or myopathic process]; the Veteran's November 9, 2006 Chronological Record of Medical Care [indicating "no lower back pain radiating"]; and the Veteran's April 28, 2008 Chronological Record of Medical Care [noting that the Veteran has "no radicular pain"].  Neurological examination of the Veteran's upper and lower extremities at all three VA examinations show functioning within normal limits.  As such, the evidence of record does not reflect that any other additional neurological deficiency exists that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

Although the Board in no way doubts that the Veteran's lumbar spine disability has progressively worsened in severity over time, the evidence of record does not demonstrate that the disability has been so severe as to warrant a disability rating higher than 10 percent at any time during the period under review, from the effective date of service connection, March 1, 2005 to the present day.  As such, the assignment of initial rating greater than 10 percent is not warranted on a schedular basis, and staged ratings are not for application. 




Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected thoracolumbar spine disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's thoracolumbar spine disability is manifested in large part by pain and limitation of motion.  Such symptomatology is contemplated under the rating criteria for the Veteran's currently-assigned 10 percent respective rating.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's thoracolumbar spine disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent for the Veteran's service-connected thoracolumbar spine disability is denied.


REMAND

The Board regrets having to remand the remainder of the Veteran's appeal again.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

As discussed in the Board's previous November 2009 remand, the Veteran has reported that he had to resign from his job at the United States Postal Service due to his service-connected back disability.  The Board determined that a claim for TDIU was reasonably raised by the record that should be adjudicated as part of the Veteran's initial rating claim currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
In this connection, the Board instructed the agency of original jurisdiction (AOJ) in November 2009 to schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability, if any.  In particular, the Board instructed the AOJ to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU award on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) if the Veteran is found to be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities and does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a).  The Veteran did not report for this examination, and the Director of Compensation and Pension declined jurisdiction over the matter.        See the March 7, 2011 letter from the Director of VA's Compensation and Pension Service.  

The Board found good cause to remand the Veteran's appeal again in June 2011, affording the Veteran an opportunity to have his thoracolumbar spine disability evaluated at a VA examination.  This examination took place in September 2011.  Notably, in June 2011 the Board did not order, and the VA did not schedule a specific examination to address the impact of the Veteran's service-connected disabilities on his employability, as it did in November 2009.  As such, when the AMC readjudicated the Veteran's initial rating claim for his thoracolumbar spine disability [decided above] in its February 2012 SSOC, it did not adjudicate the Veteran's reasonably raised TDIU claim at that time. 

As of today, the Veteran is service-connected for eight disabilities-retropatellar pain syndrome of the right knee, mechanical low back pain with traumatic arthritis in the thoracic spine at T1, degenerative joint disease of the cervical spine, and retropatellar pain syndrome of the left knee, each rated 10 percent disabling; and status post fracture of the right tibia and fibula, allergic rhinitis, onchomycosis of the bilateral feet, and saphenous nerve neuropathy of the left lower extremity, each rated noncompensably (zero percent) disabling.  The Veteran's combined disability rating is 40 percent.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.       § 4.16(a).  38 C.F.R. § 4.16(b). 

As noted above, the Veteran in this case argues that he had to resign from employment at the US Postal Service, in large part, because of his service-connected spine disability.  Notably, the September 2011 VA examiner determined that the Veteran's had to retire in 2007 because of "back and knee pain."  See the September 2011 VA examiner's report, page 4.  

There is no other evidence of record addressing the overall impact, if any, the Veteran's service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation.  As such, the Board believes a remand is necessary so that the Veteran may be scheduled for a VA medical examination to address this inquiry.

After scheduling the Veteran for a VA examination and incorporating the examination report into the Veteran's file, the issue of whether a TDIU is warranted should be referred to the Director of Compensation and Pension Services for extraschedular consideration.  As noted above, the Board does not have jurisdiction to assign such an extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, extraschedular rating is requested by the AOJ and approved by the Director of Compensation and Pension Services.  
Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  The RO/AMC should also contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected disabilities.  The Veteran should be provided multiple copies of VA Form 21- 4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran, to include any outstanding relevant VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  After obtaining any identified records, the RO/AMC should schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities, if any, on his ability to secure or follow a substantially gainful occupation.  The claims folder should be made available to the examiner for review.  The examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state the impact that such disabilities have, either individually or in combination with each other, on his ability to work.  A complete rationale for all opinions should be provided. 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the RO/AMC must refer the Veteran's file for consideration by the Director, VA Compensation and Pension Service for consideration of the Veteran's TDIU claim on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 4.16(b).  The RO/AMC should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  

5.  Thereafter, the RO/AMC should readjudicate the Veteran's TDIU claim on a schedular and extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with appropriate notification in a SSOC, and they should be given an appropriate opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


